DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-229535 A (“Inoue”).
	As to claims 1, 2, and 4, Inoue teaches a surface treatment for metal, thus a coating for metal (para. 0001; para. 0020, teaching dense film on the metal). Inoue teaches the surface treatment includes a polymeric material, such as ethylene copolymer for coating (para. 0023), where Inoue teaches that such material provides flexibility (para. 0063). Inoue teaches that the surface is metal, specifying tin or nickel (para. 0072) as required by claims 2 and 4. Inoue teaches that the surface treatment material containing polymer also contains a chelating material (para. 0009). While not exemplified, Inoue teaches derivatives of tetraphenylporphyrin (para. 0042, teaching use of chelating group in forming first component). Furthermore, while Inoue does not exemplify this end use, Inoue teaches the coating may be used for protecting electronic parts (para. 0073).
	While Inoue does not state whether the metal ion complexing agent has a standard reduction potential greater than the metal in the metal surface, given that Inoue teaches the same complexing agent and same metal (tin) as required in the claims, it can be presumed that the tetraphenylporphyrin inherently has the requisite reduction potential with respect to tin.  
	Inoue does not state that the coating material is for mitigating tin whiskers. However, given that Inoue suggests the same metal surface and chelating material, it is presumed to have the intended effect of mitigating tin whiskers.
	As such, it would be obvious to modify the coating of Inoue, using ethylene polymers for flexibility as suggested by Inoue, and substituted porphyrin as suggested chelating group by Inoue, further using the surface treatment (coating) on electronic components, as Inoue teaches the same may be used to prevent corrosion on electronic parts, thereby arriving at the invention of claims 1, 2, and 4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-229535 A (“Inoue”) as applied to claim 1, further in view of US 6,110,349 (“Kawamura”).
As to claim 3, Inoue teaches tin, including tin plate as a substrate (paras. 0072, but does not teach the recited purity of claim 3. However, Kawamura teaches generally that tin plating alloys used for plating should be in excess of 99.5 % (2:25-31), which meets the recitation of claim 3, and therefore the use of a tin plating alloy to form a tin plate having the recited purity of claim 3 given the general teaching of Kawamura of the use of high purity tin.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-229535 A (“Inoue”) as applied to claim 1, further in view of JP H05-202318 A (“Sano”).
As to claim 5, Inoue is silent as to the coating thickness. However, Sano teaches anticorrosive coating for metal, and teaches a thickness of 200 micrometers (0.2 mm) is suitable for such purposes (para. 0037). As such, thicknesses within the recited range are a known thickness for anticorrosive metal coating as taught by Sano.

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-229535 A (“Inoue”) in view of US 2013/0202538 A1 (“Herges”).
As to claims 6, 7, and 9, Inoue teaches a surface treatment for metal, thus a coating for metal (para. 0001; para. 0020, teaching dense film on the metal). Inoue teaches the surface treatment includes a polymeric material, such as ethylene copolymer for coating (para. 0023), where Inoue teaches that such material provides flexibility (para. 0063). Inoue teaches that the surface is metal, specifying tin or nickel (para. 0072), as required by claims 7 and 9. Inoue teaches that the surface treatment material containing polymer also contains a chelating material (para. 0009). While Inoue does not exemplify this end use, Inoue teaches the coating may be used for protecting electronic parts (para. 0073).
Inoue does not discuss corrole. However, Inoue teaches the chelating agent may be tetrapyrrole  (paras. 0038, 0042). Herges teaches that tetrapyrrole chelating agents for forming metal complexes include porphyrins and corroles. As such, corrole and derivatives thereof are an obvious substitution having similar characteristics to compounds taught by Inoue, and therefore would be an obvious substitution thereof.
	While Inoue does not state whether the metal ion complexing agent has a standard reduction potential greater than the metal in the metal surface, given that Inoue teaches the same complexing agent and same metal (tin) as required in the claims, it can be presumed that the corrole inherently has the requisite reduction potential with respect to tin.  
	Inoue does not state that the coating material is for mitigating tin whiskers. However, given that Inoue suggests the same metal surface and chelating material, it is presumed to have the intended effect of mitigating tin whiskers.
	As such, it would be obvious to modify the coating of Inoue, using ethylene polymers for flexibility as suggested by Inoue, and corroles as taught to be a tetrapyrrole chelating agent by Herges, further using the surface treatment (coating) on electronic components, as Inoue teaches the same may be used to prevent corrosion on electronic parts, thereby arriving at the invention of claims 6-9.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-229535 A (“Inoue”) in view of US 2013/0202538 A1 (“Herges”) as applied to claim 6, further in view of US 6,110,349 (“Kawamura”).
As to claim 8, Inoue teaches tin, including tin plate as a substrate (paras. 0072, but does not teach the recited purity of claim 8. However, Kawamura teaches generally that tin plating alloys used for plating should be in excess of 99.5 % (2:25-31), which meets the recitation of claim 8, and therefore the use of a tin plating alloy to form a tin plate having the recited purity of claim 8 given the general teaching of Kawamura of the use of high purity tin.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-229535 A (“Inoue”) in view of US 2013/0202538 A1 (“Herges”) as applied to claim 6, further in view of JP H05-202318 A (“Sano”).
As to claim 10, Inoue is silent as to the coating thickness. However, Sano teaches anticorrosive coating for metal, and teaches a thickness of 200 micrometers (0.2 mm) is suitable for such purposes (para. 0037). As such, thicknesses within the recited range are a known thickness for anticorrosive metal coating as taught by Sano.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764